Citation Nr: 1444885	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  05-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as due to traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The case was remanded for further development in September 2008, October 2010, and July 2012.  In April 2013, the Board denied entitlement to service connection for a seizure disorder, to include as due to a head injury.  The Veteran appealed this decision and in an April 2014 order, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the matter back to the Board, in accordance with a Joint Motion for Remand (Joint Motion).  

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefits Management System (VBMS) claims file and the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful consideration of this matter, the Board finds that it must be remanded in order to comply with the terms of the April 2014 Joint Motion.  The Joint Motion indicated that the Board failed to ensure that the Veteran was provided with a medical opinion in compliance with the Board's July 2012 remand, in violation of Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on the Veteran the right to compliance with the Board's directives).  The July 2012 remand directed that a VA examination be conducted by an appropriate specialist with respect to the Veteran's claim for a seizure disorder, and that an opinion with a rationale discussing the Veteran's lay statements and the lay statements of his family members regarding his blackouts since service be obtained.  Pursuant to the remand, an August 2012 VA examination was conducted.  The Joint Motion stated that there was no indication in the record that the August 2012 VA examiner was an appropriate specialist.  Also, while the examiner noted the Veteran's statements in her opinion, the examiner had failed to address statements made by the Veteran's family.  

Furthermore, the Joint Motion also indicated that the Board failed to consider the Veteran's claim pursuant to traumatic brain injury (TBI) protocol, despite the Veteran's representative, in a February 2013 written brief presentation, asserting that the Veteran's seizure disorder was related to TBI sustained in service.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (the Board is required to consider all theories of service connection raised by the appellant or otherwise apparent from the record).  According to the Joint Motion, the record reflected that the evidence indicated that the Veteran suffered a head injury during service, and now suffered from symptoms similar to those who have incurred a TBI.  

In light of the foregoing, the Board finds that the Veteran should be afforded a new and complete VA seizure disorder examination, with an appropriate specialist, as well as a VA TBI protocol examination, to address whether or not the Veteran has a seizure disorder related to service, to include as due to a TBI sustained during service.  In doing so, the Board instructs the VA examiners to provide a medical opinions, supported by a detailed rationale which considers the entire evidence of record, including both the Veteran's lay statements, as well as the lay statements of his family members.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA TBI protocol examination by a qualified examiner.  The claims file and any records contained in Virtual VA/VBMS must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be performed.  

The TBI examination must be conducted following the protocol in VA's Disability Examination Worksheet for TBI examination, which may require further scheduling of multiple special examinations by appropriate examiners to examine the remaining areas of dysfunction (cognitive and physical).  The examiner must identify all manifestations residual to TBI, to include known diagnoses, and the severity of each manifestation/diagnosis identified.  The examiner is advised that the Veteran's service treatment records document a head injury during service in October 1969.

Based on review of the record and examination of the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran has any current residuals (cognitive, emotional/behavioral, and/or physical, specifically including headaches) of  a TBI. The examiner must clearly identify and describe all current manifestations of the in-service head injury.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the lay evidence, including the Veteran's statements, and the lay statements of his family members regarding recurrent blackouts since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

2.  Schedule the Veteran for a VA examination with an appropriate specialist to ascertain the nature and etiology of any current seizure disorder.  The claims file and any records contained in Virtual VA/VBMS must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be performed.  

Based on review of the record and examination of the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's seizure disorder is related to his military service, to include the October 1969 head injury and/or report of blackout spells approximately five days after the injury. 

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the lay evidence, including the Veteran's statements, and the lay statements of his family members regarding recurrent blackouts since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

3.  Following completion of the above development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



